COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR RECONSIDERATION

Appellate case name:      Ex parte Javier Castro

Appellate case number:    01-15-00723-CR

Trial court case number: 1966885

Trial court:              County Criminal Court at Law No. 6 of Harris County

Date motion filed:        12/4/2015

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is    DENIED           GRANTED.


Judge’s signature: /s/ Michael Massengale
                        Acting Individually        Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd


Date: April 21, 2016